917 So.2d 1116 (2005)
Troy GIBBENS and Mary Gibbens Individually and on Behalf of Their Minor Child, Madison Gibbens
v.
Rhodes WHITESIDE, R W Construction, Inc. and State Farm Mutual Automobile Insurance Company.
No. 2005-C-1525.
Supreme Court of Louisiana.
December 16, 2005.
In re Gibbens, Troy et al.; Gibbens, Mary;  Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Ascension, 23rd Judicial District Court Div. A, No. 66,885; to the Court of Appeal, First Circuit, No. 2004 CA 1222.
Denied.